1
\
 »+ ~7 »~77
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE ACER AMERICA CORPORATION,
CYBERLINK.COM CORPORATION, GATEWAY,
INC., APPLE, INC., ASUS COMPUTER
INTERNATIONAL, DELL INC., MICROSOFT
CORPORATION, NERO AG, NERO, INC.,‘SONIC
SOLUTIONS, SONY CORPORATION, AND SONY
ELECTRONICS, INC.,
Petiti0ners.
Misce11aneous Docket No. 942 ,
011 Petition for Writ of Mandamus to the United
StateS District Court for the Eastern District of Texas in
consolidated case nos. 08-CV-0369 and 07-CV-O376,
MagiStrate Judge Charles Everingham IV.
ON PETITION FOR W`RIT OF MANDAMUS
ORDER
The court having granted this petition for writ of
mandamus and directed the United States District Court
1v~.,_

IN RE ACER AMERICA 2
for the Easterr1 District of Texas to transfer the underly-
ing case,
IT IS ORDERED THATI
The motion to stay proceedings in the United StateS
DiStrict Court for the Eastern District of TexaS is denied
as moot.
FOR THE COURT
 0 3  /S/ J an Horba1y
Date J an Horba1y
C1erk z ‘
cc: JoShua M. MaSur, Esq.
E1aine Y. ChoW, Esq. ng
M k C. S `, E . u-3- COU
Sc:1tt F. P:1:?tli'Siiige?c]15]sq. ms EED€g"`P(§E?;!ds"F0R
G@Orge F~ PappaS, ESq. DEC 03 2010
M. Craig Ty1er, ESq.
Roderick M. Tho1npson, ESq. mn H0RBm- 1
LeW1S V. Popovsk1, Esq. cum
Byron W. Cooper, Esq.
C1erk, United States District Court for the Eastern
District Of TexaS
' lLED